Title: From Thomas Jefferson to Thomas Leiper, 2 December 1801
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Dear Sir
            Washington Dec. 2. 1801.
          
          Your favor of Nov. is recieved. my crop of tobacco of the last year’s growth was sold in April. that lately severed will be small; the crop of tobacco this year being generally short. mine will not be half a one. I fear too the quality will be indifferent; at least that was the expectation when I was at home in September. in that case I always sell in Richmond where they are less anxious about quality. should it turn out better than was expected, you shall have the offer of it. I congratulate you on the return of peace. it removes out of our way the only rock of which I had any apprehension. I hope we have now a prospect of leisure & opportunity to pay our debts & reduce our taxes. accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        